DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Kaveh on 04/29/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 04/11/2022. 

1. (Currently Amended) A nanocomposite for converting electromagnetic radiation to an electric signal, the nanocomposite comprising: 
a photo-absorbing layer of 
a plurality of electrically-connected metallic nanostructures in contact with the photo-absorbing layer, wherein the plurality of metallic nanostructures act as contact electrodes for the nanocomposite, wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes, 
wherein the nanocomposite is characterizable in that the nanocomposite is capable of operating with responsivity levels of at least 0.6 A/W for all wavelengths ranging from

31. (Currently Amended) A nanocomposite for converting electromagnetic radiation to an electric signal, the nanocomposite comprising: 
a photo-absorbing layer of
a plurality of electrically-connected metallic nanostructures in contact with the photo-absorbing layer, wherein the plurality of metallic nanostructures act as contact electrodes for the nanocomposite, wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes, 
wherein the nanocomposite is characterizable in that the nanocomposite is capable of operating with a responsivity of at least 0.6 A/W at all frequencies ranging from 1 kHz to 50 GHz

32.	(New) The nanocomposite of claim 1, wherein the photo-absorbing layer of material further comprises transition metal dichalcogenides.

Allowable Subject Matter

Claims 1-10, 14, 16, 21-22 and 27-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a nanocomposite for converting electromagnetic radiation to an electric signal, the nanocomposite comprising: a photo-absorbing layer of graphene; and a plurality of electrically-connected metallic nanostructures in contact with the photo-absorbing layer, wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes, 
wherein the nanocomposite is characterizable in that the nanocomposite is capable of operating with responsivity levels of at least 0.6 A/W for all wavelengths ranging from 800 nanometers to 20 micrometers in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 31, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a nanocomposite for converting electromagnetic radiation to an electric signal, the nanocomposite comprising: a photo-absorbing layer of graphene; and a plurality of electrically-connected metallic nanostructures in contact with the photo-absorbing layer, wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes, wherein the nanocomposite is characterizable in that the nanocomposite is capable of operating with a responsivity of at least 0.6 A/W at all frequencies ranging from 1 kHz to 50 GHz in combination with the rest of the limitations of the claim.

The closest prior arts on record are Zhang (US-20160005894-A1), Avouris (US-20110042650-A1), Koppens (US-20130193404-A1) and Yao (US-20170301819-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-10, 14, 16, 21-22 27-30 and 32 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 7-8, filed 04/11/2022, with respect to claims 1 and 31 have been fully considered and are persuasive.  The rejections of 1-10, 14, 16, 21-22 and 27-32 have been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J GRAY/Examiner, Art Unit 2897